DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected sensor allowing connection in only one orientation and a method for determining sensor calibration, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 June 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Powers, et al. (U.S. Patent Publication No. 2015/0166072) in view of Barlsen, et al. (U.S. Patent No. 8,700285).
For claim 1, Powers discloses a wheel speed sensor device for a towed vehicle, comprising: a housing (see para. 0067); an accelerometer housed within the housing (see para. 0067); a wireless communication device coupled to the accelerometer and housed within the housing (see para. 0067); and an attachment member operatively attaching the housing to a wheel (see para. 0067).  Powers does not disclose that the housing is attached to a towed vehicle.  
However, a teaching from Barlsen discloses that the wheel acceleration data may be obtained at a trailer vehicle (see col. 5:3-15).  It would have been obvious to one of ordinary skill in the art to modify Powers to include the teaching of Barlsen based on the motivation to improve safety in road traffic during operation of a trailer vehicle.  
With reference to claim 2, Powers further discloses wherein the wireless communication device is a BLUETOOTH device (see para. 0067). 
Referring to claim 3, Powers further teaches wherein the attachment member is removably attachable to the wheel (see para. 0067).
Regarding claim 4, Powers further discloses wherein the attachment member is removably attachable to a lug nut of the wheel (see para. 0067).
With regards to claim 5, Powers further discloses a setscrew that operatively tightens or loosens the attachment member to the wheel (see para. 0067). 
Referring to claim 6, Powers further discloses a power source operatively coupled to the accelerometer and the wireless communication device and housed within the housing (see para. 0067).
Regarding claim 7, Powers does not explicitly disclose the claimed limitation.  However, lithium ion batteries are well known in the art to be “rechargeable”.  It would have been obvious to one of ordinary skill in the art to modify Powers to include the recharging feature of the batteries based on the motivation to improve a system including a set of sensors capable of collecting information on the environment of a vehicle-ground interface, and methods for the use of this information to improve vehicle safety.    
For claim 8, Powers does not explicitly disclose the claimed invention.  However, Powers teaches that energy may be obtained from kinetic energy devices (see para. 0065).  It would have been obvious to one of ordinary skill in the art to modify Powers to include the recharging of the batteries via kinetic sources based on the motivation to improve a system including a set of sensors capable of collecting information on the environment of a vehicle-ground interface, and methods for the use of this information to improve vehicle safety.
With regards to claim 9, lithium batteries are well known to a person of ordinary skill in the art to be “disposable”.  It would have been obvious to one of ordinary skill in the art to modify Powers to include the ability to dispose of the batteries based on the motivation to improve a system including a set of sensors capable of collecting information on the environment of a vehicle-ground interface, and methods for the use of this information to improve vehicle safety.
For claim 10, it is rejected based on the citations and reasoning provided above for claims 1 and 2. 
Referring to claim 11, Powers further teaches the BLUETOOTH device of the sensor is in communication with a mobile device (see para. 0016) while the mobile device calibrates a position of the sensor (see para. 0067).
For claim 12, it is rejected based on the citations and reasoning provided above for claim 3.
With reference to claim 14, Barlsen teaches a brake control unit operatively controlling brakes of a towed vehicle (see at least abstract).  Powers further discloses that the controlling is in communication with the wireless BLUETOOTH device (see paras. 0016, 0067).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663